DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on August 2, 2021
Claims 2, 6, 12, 13, and 16 are cancelledClaims 1, 3, 8, 14, 17, and 19 are amended
Claims 1, 3-5, 7-11, 14, 15, and 17-21 are pending 

Response to Arguments
Applicant’s amendment to claims 1, 8, 14, and 19 filed on 8/2/2021 regarding “a safety processor subsystem (SMS) configured to determine whether first output associated with the first plurality of application specific processors is in agreement with second output associated with a second plurality of application specific processors, wherein the first plurality of application specific processors and the second plurality of application specific processors are configured to operate on the same input data” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 3-5, 7-11, 14, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 201803700540, Yousuf in view of US 20170207998, Fraisse 
 	In regards to claim 1, Yousuf teaches a System on a Chip (SoC) comprising:   	a first plurality of application specific processors(see US 201803700540, Yousuf, para. 0022, where a plurality of GPUs [i.e. application specific processors]), the (see US 201803700540, Yousuf, para. 0164, where a processor core performs DL/CNN[deep learning/convolution neural network]); 	a plurality of SoC support processing components(see US 201803700540, Yousuf, para. 0022, where the AutoChauffer system comprises two SoCs);  	a security processing subsystem (SCS)(see US 201803700540, Yousuf, para. 0118 and fig. 7A, item 302, processing subsystem[e.g. safety processing system]); a safety processor subsystem (SMS) configured to determine whether first output associated with the first plurality of application specific processors is in agreement with second output associated with a second plurality of application specific processors(see US 201803700540, Yousuf, para. 0118-0119 and 0163, where a plurality of processors comprise a process subsystem and safety engine subsystem and safety management unit, wherein the system is configured to run the same set of operations at the same time and comparing the outputs in order to determine a match), wherein the first plurality of application specific processors and the second plurality of application specific processors are configured to operate on the same input data(see US 201803700540, Yousuf, para. 0163, where the input to the processors are on a redundant path[i.e. same input data]); 	Yousuf does not teach a plurality of general purpose processors;a general access Network on a Chip (NoC) coupled to and servicing communications between the plurality of general purpose processors and the plurality of SoC support components; and  	However, Fraisse teaches a plurality of general purpose processors(see US 20170207998, Fraisse, para. 0041, one or more general purpose processors);a general access Network on a Chip (NoC) coupled to and servicing communications between the plurality of general purpose processors and the plurality of SoC support components(see US 20170207998, Fraisse, para. 0008 and 0041, where a multi-channel switching network on a programmable IC[i.e. NoC] is configured to route signals to computer arrangements having a plurality of processors, wherein the processors may be general purpose processors); and a proprietary access NoC coupled to and servicing communications for the plurality of application specific processors and the SCS, and the SMS, wherein the proprietary access NoC communicatively isolates the application specific processors, the SCS, and the SMS from the general purpose processors(see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, may be configured to isolate processors[e.g. general purpose processors, application specific processors, etc] from subsystems). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the (see Fraisse,, para. 0005)  	In regards to claim 3, the combination of Yousuf and Fraisse teach the SoC of claim 1, wherein:  the plurality of SoC support processing components includes at least a memory interface and an input/output (I/O) interface (see US 20170207998, Fraisse, para. 0055-0056, where the switch network[i.e. NoC], connected to a plurality of subsystems, I/O interfaces, and memory)and 	the proprietary access NoC further couples to the memory interface and to the I/O interface to service communications therewith for the plurality of application specific processors and the SMS(see US 20170207998, Fraisse, para. 0041 and 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, I/O interfaces, and processors). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)  	In regards to claim 4, the combination of Yousuf and Fraisse teach the SoC of claim 1, wherein the general access NoC and the proprietary access NoC isolate communications of the SCS from communications of the plurality of general purpose processors(see US 20170207998, Fraisse, para. 0055, where the switch network may be configured to isolate processors from subsystems) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse,, para. 0005)
 	In regards to claim 5, the combination of Yousuf and Fraisse teach the SoC of claim 1, wherein the general access NoC and the proprietary access NoC isolate communications of the plurality of application specific processors from communications of the plurality of general purpose processors(see US 20170207998, Fraisse, para. 0055, where the switch network may be configured to isolate processors from subsystems) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)
 	In regards to claim 7, the combination of Yousuf and Fraisse teach the SoC of claim 1, wherein:the plurality of SoC support processing components includes at least a memory interface and an input/output (I/O) interface(see US 20170207998, Fraisse, para. 0049, where the programmable IC may include I/O subsystem and memory I/O); and(see US 20170207998, Fraisse, para. 0048 and 0049, where the processor subsystem is coupled to memory and I/O interfaces) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)
 	In regards to claim 8, Yousuf teaches a System on a Chip (SoC) comprising:a first plurality of application specific processors, the application specific processors being configured to implement convolutional neural network (CNN) engines (see US 201803700540, Yousuf, para. 0164, where a processor core performs DL/CNN[deep learning/convolution neural network]); a plurality of SoC support processing components (see US 201803700540, Yousuf, para. 0022, where the AutoChauffer system comprises two SoCs); a security processing and safety processing subsystem (SCS/SMS) (see US 201803700540, Yousuf, para. 0118 and fig. 7A, item 302, processing subsystem[e.g. safety processing system]) configured to determine whether first output associated with the first plurality of application specific processors is in agreement with second output associated with a second plurality of application specific processors(see US 201803700540, Yousuf, para. 0118-0119 and 0163, where a plurality of processors comprise a process subsystem and safety engine subsystem and safety management unit, wherein the system is configured to run the same set of operations at the same time and comparing the outputs in order to determine a match), wherein the first plurality of application specific processors and the second plurality of application specific processors are configured to operate on the same input data(see US 201803700540, Yousuf, para. 0163, where the input to the processors are on a redundant path[i.e. same input data]); 	Yousuf does not teach a plurality of general purpose processors;a general access Network on a Chip (NoC) coupled to and servicing communications between the plurality of general purpose processors and the plurality of SoC support components; and a proprietary access NoC coupled to and servicing communications for the plurality of application specific processors and the SCS/SMS 	However, Fraisse teaches a plurality of general purpose processors (see US 20170207998, Fraisse, para. 0041, one or more general purpose processors);a general access Network on a Chip (NoC) coupled to and servicing communications between the plurality of general purpose processors and the plurality of SoC support components(see US 20170207998, Fraisse, para. 0008 and 0041, where a multi-channel switching network on a programmable IC[i.e. NoC] is configured to route signals to computer arrangements having a plurality of processors, wherein the processors may be general purpose processors); and a proprietary access NoC coupled to and servicing communications for the plurality of application specific processors and the SCS/SMS(see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, may be configured to isolate processors[e.g. general purpose processors, application specific processors, etc] from subsystems). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)  	In regards to claim 9, the combination of Yousuf and Fraisse teach the SoC of claim 8, wherein: 	the plurality of SoC support processing components includes at least a memory interface and an input/output (I/O) interface (see US 20170207998, Fraisse, para. 0049, where a programmable IC may include I/O subsystem); and  the proprietary access NoC further couples to the memory interface and to the I/O interface to service communications therewith for the plurality of application specific processors and the SCS/SMS (see US 20170207998, Fraisse, para. 0041 and 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, I/O interfaces, and processors). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)
(see US 20170207998, Fraisse, para. 0055, where the switch network may be configured to isolate processors from subsystems) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005) 	 	In regards to claim 11, the combination of Yousuf and Fraisse teach the SoC of claim 8, wherein the general access NoC and the proprietary access NoC isolate communications of the plurality of application specific processors from communications of the plurality of general purpose processors (see US 20170207998, Fraisse, para. 0055, where the switch network may be configured to isolate processors from subsystems) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005) 	In regards to claim 14, Yousuf teaches a method for operating a System on a Chip (SoC) comprising: 	the application specific processors being configured to implement convolutional neural network (CNN) engines(see US 20180370540, Yousuf, para. 0164, where a processor is configured to implement DL/CNN[i.e. deep learning convolution neural network]), Filing Date:April 18, 2019wherein the SMS is configured to determine whether first output associated with the first plurality of application specific processors is in agreement with second output associated with a second plurality of application specific processors(see US 201803700540, Yousuf, para. 0118-0119 and 0163, where a plurality of processors comprise a process subsystem and safety engine subsystem and safety management unit, wherein the system is configured to run the same set of operations at the same time and comparing the outputs in order to determine a match), wherein the first plurality of application specific processors and the second plurality of application specific processors are configured to operate on the same input data(see US 201803700540, Yousuf, para. 0163, where the input to the processors are on a redundant path[i.e. same input data]); and  	Yousuf does not teach wherein the proprietary access NoC communicatively isolates the application specific processors, the SCS, and the SMS from the general purpose processors,-4-Application No.: 16/388451 a general access Network on a Chip (NoC) servicing communications among a plurality of general purpose processors and a plurality of SoC support processing components; 	a proprietary access NoC servicing communications among a plurality of application specific processors and a security processing subsystem (SCS), and a (see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, may be configured to isolate processors[e.g. general purpose processors, application specific processors, etc] from subsystems),-4-Application No.: 16/388451 a general access Network on a Chip (NoC) servicing communications among a plurality of general purpose processors and a plurality of SoC support processing components(see US 20170207998, Fraisse, para. 0008, 0041 and 0044, where a switching network on a programmable IC[NoC] may connect one or more general purpose processors and SoC); 	a proprietary access NoC servicing communications among a plurality of application specific processors and a security processing subsystem (SCS), and a safety processor subsystem (SMS) (see US 20170207998, Fraisse, para. 0055, where a switch network is configured to interconnect a plurality of subsystems),the general access NoC and the proprietary access NoC precluding communications between the plurality of general purpose processors and the SCS (see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, may be configured to isolate[i.e. preclude communication] processors[e.g. general purpose processors, application specific processors, etc] from subsystems). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)
 	In regards to claim 15, the combination of Yousuf and Fraisse teach the method of claim 14, further comprising the general access NoC and the proprietary access NoC precluding communications between the plurality of general purpose processors and the plurality of application specific processors (see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, may be configured to isolate[i.e. preclude communication] processors[e.g. general purpose processors, application specific processors, etc] from subsystems). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)
	In regards to claim 17, the combination of Yousuf and Fraisse teach the method of claim 14, further comprising the proprietary access NoC selectively servicing communications between a memory interface and an I/O interface of the plurality of SoC support processing components, the plurality of application specific processors, (see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, processors[e.g. general purpose processors, application specific processors, etc] from subsystems). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)
 	In regards to claim 18, the combination of Yousuf and Fraisse teach the method of claim 14, further comprising the proprietary access NoC selectively servicing communications between a memory interface and an I/O interface of the plurality of SoC support processing components, the plurality of application specific processors, and the SCS(see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, processors[e.g. general purpose processors, application specific processors, etc] from subsystems). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)
(see US 201803700540, Yousuf, para. 0118-0119 and 0163, where a plurality of processors comprise a process subsystem and safety engine subsystem and safety management unit, wherein the system is configured to run the same set of operations at the same time and comparing the outputs in order to determine a match), wherein the first plurality of application specific processors and the second plurality of application specific processors are configured to operate on the same input data (see US 201803700540, Yousuf, para. 0163, where the input to the processors are on a redundant path[i.e. same input data]); and  	Yousuf does not teach a general access Network on a Chip (NoC) servicing communications among a plurality of general purpose processors and a plurality of SoC support processing components; a proprietary access NoC servicing communications among a plurality of application specific processors and a security and safety processing subsystem (SCS/SMS) , the application specific processors being configured to implement convolutional neural network (CNN) engines, wherein the proprietary access NoC -5-Application No.: 16/388451 Filing Date:April 18, 2019communicatively isolates the application specific processors, the SCS/SMS, from the general purpose processors,the general access NoC and the proprietary access NoC precluding communications  (see US 20170207998, Fraisse, para. 0008, 0041 and 0044, one or more general purpose processors and SoC may be connected via switching network); a proprietary access NoC servicing communications among a plurality of application specific processors and a security and safety processing subsystem (SCS/SMS) , the application specific processors being configured to implement convolutional neural network (CNN) engines, wherein the proprietary access NoC -5-Application No.: 16/388451 Filing Date:April 18, 2019communicatively isolates the application specific processors, the SCS/SMS, from the general purpose processors(see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, may be configured to isolate processors[e.g. general purpose processors, application specific processors, etc] from subsystems),the general access NoC and the proprietary access NoC precluding communications between the plurality of general purpose processors and the SCS/SMS(see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, may be configured to isolate[i.e. preclude communication] processors[e.g. general purpose processors, application specific processors, etc] from subsystems). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of (see Fraisse, para. 0005) 
 	In regards to claim 20, the combination of Yousuf and Fraisse teach the method of claim 19, further comprising the general access NoC and the proprietary access NoC precluding communications between the plurality of general purpose processors and the plurality of application specific processors(see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, may be configured to isolate[i.e. preclude communication] processors[e.g. general purpose processors, application specific processors, etc] from subsystems). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005) 	In regards to claim 21, the combination of Yousuf and Fraisse teach the method of claim 19, further comprising the proprietary access NoC selectively servicing communications between a memory interface and an I/O interface of the plurality of SoC support processing components, the plurality of application specific processors, and the SCS/SMS(see US 20170207998, Fraisse, para. 0055, where the switch network[i.e. NoC], connected to a plurality of subsystems, processors[e.g. general purpose processors, application specific processors, etc] from subsystems). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yousuf with the teaching of Fraisse because a user would have been motivated to apply the multi-channel switching network, taught by Fraisse, in order to increase efficiency of routing of signals to the plurality of subsystems taught by Yousuf(see Fraisse, para. 0005)

CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is .  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438